Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

				Reason for Allowance
Claims 19, 21-22 and 27 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 4422088 A.
Claim 19 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious plurality of second microLEDs on the second semiconductor chip; a plurality of second photodetectors part of the first  semiconductor chip; and a further plurality of waveguides, each of the further plurality of waveguides coupling different ones of the plurality of second microLEDs with different ones of the plurality of second photodetectors; wherein the first semiconductor chip includes first drive circuitry for driving the plurality of first microLEDs and first receive circuitry for processing signals generated by the plurality of second photodetectors, and the second semiconductor chip includes second drive circuitry for driving the plurality of second microLEDs and second receive circuitry for processing signals generated by the plurality of first photodetectorsin combination with the rest of the limitations of the base claim.  

Claims 19, 21-22 and 27 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883